Citation Nr: 0611552	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased evaluation for a scar of the 
left ankle, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a duodenal 
ulcer with gastroesophageal reflux disease (GERD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973, from October 1974 to October 1977. and from 
October 1982 to June 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

In September 2005, the veteran testified at a video 
conference hearing before the undersigned Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This issue is referred to the RO for appropriate development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

After a careful review of the claims folder, the Board 
unfortunately concludes that, for the reasons set forth below 
each of the veteran's claims must be remanded for further 
development and adjudication.

The veteran reports receiving treatment at the Huntington, 
West Virginia, VA Medical Center.  To date, however, VA 
records, dated since November 2004, have not been associated 
with the claims folder.  Because records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), VA must associate the outstanding 
records with the claims folder.  Moreover, under the law, VA 
must obtain these outstanding VA records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

The record also shows that the veteran applied for disability 
benefits from the Social Security Administration (SSA).  A 
review of the claims folder, however, discloses that, to 
date, VA has not attempted to associate these records and 
consider them in the adjudication of this appeal.  Under the 
law, however, VA is obliged to obtain and consider these 
records, and therefore the Board has no discretion and must 
remand this matter for this reason as well.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2005).  

In addition, during the September 2005 Board hearing, the 
veteran testified that each of the service-connected 
disabilities on appeal had worsened since the most recent VA 
examinations were conducted.  As such, the Board must remand 
this matter to afford the veteran an opportunity to undergo 
contemporaneous VA examinations, which must be conducted 
after all outstanding records have been obtained.  
38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

Finally, in support of his claim for an increased rating for 
his left ankle disability, the veteran maintains that, in 
addition to seeking a higher rating for his left ankle scar, 
a separate rating is warranted for left ankle orthopedic 
impairment, including arthritis.  Similarly, in support of 
his claim seeking an increased rating for his left knee 
chondromalacia, he maintains that separate ratings are 
warranted for instability and limitation of motion.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As such, on 
remand, the agency of original jurisdiction must consider 
these issues.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the VAMC in 
Huntington, West Virginia, and obtain all 
treatment records for the veteran dated 
from November 2004 to the present.  If no 
such records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  The AMC should schedule the veteran 
for an audiological examination in order 
to ascertain the nature and severity of 
his bilateral hearing loss.  All 
indicated tests should be conducted, 
including pure tone testing and word 
recognition testing using the Maryland 
CNC word list.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  
Pertinent findings should be reported in 
a legible report.

4.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and extent of his 
left ankle and left knee disabilities.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All appropriate 
tests, including X-ray study, should be 
conducted.

With respect to his left ankle, the 
examiner should report the extent of his 
left ankle scar, and state whether it is 
superficial or deep; whether it is tender 
or painful; and whether it is productive 
of limitation of function of the affected 
area.  

With respect to his left ankle, the 
examiner should state whether the veteran 
has any left ankle orthopedic impairment, 
to specifically include arthritis.  Range 
of motion testing should be conducted, 
and the examiner should report the 
findings and indicate whether the motion 
was accompanied by pain, weakened 
movement, excess fatigability, and/or 
incoordination.  If the veteran has 
orthopedic impairment of the left ankle, 
the examiner should comment as to whether 
it is at least as likely as not that that 
condition is related to or had its onset 
during service.  The examiner must also 
opine as to whether it is at least as 
likely as not that any left ankle 
orthopedic disability found to be present 
was caused or aggravated by his service-
connected left ankle scar.  

With respect to his left knee, the 
examiner should report the findings of 
range of motion studies expressed in 
degrees and in relation to normal range of 
motion, and should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
flexion and extension of the left knee.  
The examiner must also indicate whether 
the condition is productive of 
instability.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record, in a legible report.

5.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his duodenal ulcer and GERD.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted to include blood work 
to ascertain anemia.  The examination 
should also determine if the veteran 
suffers from symptoms of pain, vomiting, 
material weight loss and hematemesis, or 
melena with moderate anemia, or other 
symptom combinations productive of severe 
impairment of health.  Further, it should 
be reported for the record as to whether 
there are recurrent incapacitating 
episodes averaging 10 or more days in 
duration, and if so, how often per year, 
or if there are continuous moderate 
manifestations of disability.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

6.  The AMC should then readjudicate each 
of the veteran's claims.  With respect to 
his left ankle claim, the AMC must 
specifically adjudicate whether the 
veteran has a left ankle disability, other 
than a scar, that is related to service or 
to his service-connected left ankle scar 
condition.  With respect to his left knee, 
the AMC must consider whether separate 
evaluations are warranted for left knee 
instability and limitation of motion.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issues on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


